PER CURIAM.
This is an appeal from a final judgment for the plaintiff entered after a trial without jury. The essential question presented on the appeal is whether the record reveals evidence as to a consideration for the written personal promise of a corporate officer to pay a corporation debt. The evidence before the court was sufficient to support a finding that the . plaintiff agreed to forego legal action, including possible lien rights, in return for the written promise. The record is sufficient to support the judgment. Knight & Wall Co. v. Tampa Sand Lime Brick Co., 55 Fla. 728, 46 So. 285 (1908) ; Henderson v. Kendrick, 82 Fla. 110, 89 So. 635 (1921); see 7 Fla. Jur., Contracts § 49.
Affirmed.